                             Case 3:20-cv-00438-JTA Document 1-3 Filed 06/22/20 Page 1 of 1
 Gltn.IS 44 (Rev. 11/04)                                                    CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by law, except as provided
 by local rules ofcourt. This form,approved by the Judicial Conference ofthe United States in September 1974, is required for the use ofthe Clerk ofCourt for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSt                :F)
                                                                               4
 I.(a) PLAINTIFFS                                                                                           DEFENDANTS
STANTAVIQUS ROBERTS,KENDALL RODGERS&                                                                        MANDO AMERICA CORPORATION
MICHAEL GAMARRA                                              zon
                                                      JUli 22 P                                 1: 00
   (b) County of Residence of First LiSted Plaintiff CHAMBERS                                               County of Residence ofFirst Listed Defendant                    LEE
                              (EXCEPT IN U.S. PL                                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                             U.S. DISTRICT cO                                       NOTE: IN LAND CONDEMNATION CASES,USE THE LOCATION OF THE
                                                            M1D.DLE DISTRICT                        A                      LAND INVOLVED.

   (C) Attorney's(Firm Name,Address, and Telephone Number)                                                   Attorneys(If Known)

Edwards & Edwards Attomeys & Mediators,PLLC
3603 Pine Ln SE,Suite C,Bessemer,AL 35022,(205)549-1379
 II. BASIS OF JURISDICTION (Place an"X"in One Box Only) CITIZENSIIIP OF PRINCIPAL PARTIES(Place an"X"in One Box for Plaintiff
                                                                                                         (For Diversity Cases Only)                                      and One Box for Defendant)
01       U.S. Government               II 3   Federal Question                                                                    PTF     DEF                                           PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                        Citizen of This State        El I    O I       Incorporated or Principal Place      O 4 M4
                                                                                                                                                    of Business In This State

02       U.S. Government               Cl 4 Diversity                                                Citizen of Another State     O 2      O 2      Incorporated and Principal Place         O 5      O 5
            Defendant                                                                                                                                  of Business In Another State
                                                 (Indicate Citizenship ofParties in Item III)
                                                                                                     Citizen or Subject ofa       O3       O 3      Foreign Nation                           0   6   06
                                                                                                       Foreign Country
 IV. NATURE OF SUIT                    lace an"X'in One Box Onl
                                                                                            -       —
    <:i.tila , ,.   ,                                                                                                                                                  W.
 O 110 Insurance                     PERSONAL INJURY                 PERSONAL INJURY       O 610 Agriculture                        O 422 Appeal 28 USC 158                 0   400 State Reapportionment
0 120 Marine                        O 310 Airplane                0 362 Personal Injury -  0 620 Other.Food & Drug                  O 423 Withdrawal                        0   410 Antitrust
0 130 Miller Act                    O 315 Airplane Product              Med. Malpractice , O 625 Drug Related Seizure                    28 USC 157                         0   430 Banks and Banking
 O 140 Negotiable Instrument             Liability                0 365 Personal Injury -        of Property 21 USC 88l                                                     0   450 Commerce
 O 150 Recovery of Overpayment      0 320 Assault, Libel &              Product  Liability O  630 Liquor Laws                                    .                          O   460 Deportation
       & Enforcement of Judgment         Slander                  0 368 Asbestos Personal  0 640 R.R. & Truck                       0 820 Copyrights                        0   470 Racketeer Influenced and
0 151 Medicare Act                  0 330 Federal Employers'            Injury Product     O 650 Airline Rega.                      O 830 Patent                                   Comipt Organizations
 O 152 Recovery of Defaulted             Liability                      Liability          0 660 Ocicupaiional                      O 840 Trademark                         O   480 Consumer Credit
       Student Loans                0 340 Marine                   PERSONAL PROPERTY             Safety/Health                                                              O   490 Cable/Sat TV
       (Excl. Veterans)             O 345 Marine Product          0 370 Other Fraud        O 690 Other                                                                      0   810 Selective Service
0 153 Recovery of Overpayment            Liability                O 371 Truth in Lending   ezecemenEvrir,,- - • - • !                    :.r.,74-11 i:...N.irfri•iv•        O   850 Securities/Commodities/
        of Veteran's Benefits       0 350 Motor Vehicle           0 380 Other Petsonal     0 710 Fair Labor Standards               O 861 HIA (1395ff)                             Exchange
 O 160 Stockholders' Suits          O 355 Mcrtor Vehicle                Property Damage          Act                                O 862 Black Lung(923)     O                 875 Customer Challenge
 O 190 Other Contract                    Product Liability        O 385 Property Damage O 720 Labor/Mgmt. Relations                 0 863 DIWC/DIWW(405(g))                        12 USC 3410
 O 195 Contract Product Liability   O 360 Other Personal                Product Liability  O 730 Labor/Mgmt.RepOrting               O 864 SSID Title XVI      0                 890 Other Statutory Actions
 O 196 Franchise                         InMr                                                   & Disclosure Act                    O 865 RSI 405             O                 891 Agricultural Acts
1?iF'!.S - " -::?1          '        tAIMMORtIlli'R, ,           ..V*41/SONIOVPRIVIONSM O 740 Railway Labor Act                                          r    O                 892 Economic Stabilization Act
                              .,
0 210 Land Condemnation             O 441 Voting                  O 5ill Motions to Vacate O 790 Other Labor Litigation             O 870 Taxes(U.S.Plaintiff 0                 893 Environmental Matters
 O 220 Foreclosure                  M 442 Employment                    Sentence           0 791 Empl. Ret. Inc.                         or Defendant)        0                 894 Energy Allocation Act
 O 230 Rent Lease & Ejectment       O 443 Housing/                   Habeas Corpus:            ' Security Act                       0 871 IRS—Third Party     O                 895 Freedom of Information
 O 240 Torts to Land                     Accommodations           O 530 General                                                          26 USC 7609                               Act
 O 245 Tort Product Liability       O 444 Welfare                 O 535 Death Penalty                                                                         O                 900Appeal of Fee Determination
0 290 All Other Real Property       0 445 Amer. W/Disabilities - O 540 Mandamus& Other                                                                                             Under &al Access
                                         Employment               O 550 Civil Rights                                                                                               to Justice
                                    0 446 Anier. w/Disabilities - O 555 Prison Condition                                                                                    O   950 Constitutionality of
                                         Other                                                                                                                                     State Statutes
                                    M 440 Other Civil Rights

 V. ORIGIN                  (Place an"X'in One Box Only)                                                                                                                                   Appeal to District
                                                                                                                      Transferred from                                                     Judge from
          •
 El I Original             11 2   Rernoved from                 3   Remanded from               11 4 Reinstated
                                                                                                        •       or I:I 5        • •
                                                                                                                       another district    6 Multidistrict•                       II 7     Magistrate
         Proceeding               State Court                       Appellate Court                  Reopened         (specify)                Litigation                                  Judgment


 VI. CAUSE OF ACTION
                                         erritteg-iFivafteeln           .            -511EMEat.IXL
                                                                                                        (ppATOtfrisdietional statutes unless diversity):


                                          Tirctri6tor7J'itRak discrimination, retaliation, hostilework environment, unequal pay                                                      _
 VII. REQUESTED IN                        ❑ CHECK IF THIS IS A CLASS ACTION                             DEMAND $                                CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER F.R.C.P. 23                                                                                   JURY DEMAND:                      7l Yes     l7 No

 VIII. RELATED CASE(S)
                                              (See instructions):
       IF ANY                                                        JUDGE                                                               • DOCKET NUMBER

 DATE                                                                     SIGNATURE OF ATTOR.NEY OF RE

   06/22/202014(6,C.t.e644....c._
 FOR OFFICE USE ONLY
                                                                         414,1
    RECEIPT #                     AMOUNT                                    APPLYING IFP                                  JUDGE                             MAG.JUDGE
